DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
In an Amendment filed on April 11, 2022, claims 1, 10, 11, 15-17, 20, 24, 25, and 27 were amended, claims 4 and 14 were cancelled.
Claims 1, 2, 5-12, 15-18, 20, 22, and 24-27are currently pending and under examination, of which claims 1, 11, and 17 are independent claims. 

Response to Amendment
Applicant’s amendments to the claims have overcome the objections previously set forth.

Response to Arguments
Applicant’s arguments with respect to the obviousness rejections of the independent claims 1, 11, and 17 and related dependent claims have been considered but are moot because the arguments do not apply to the new cited reference being used in the current rejections. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5-12, 15-20, 22, and 24-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Independent claim 1 recites, “... determining the particular comfort preference based on the single input, the particular comfort preference including a first setting associated with the temperature in the structure, a second setting associated with the humidity level in the structure, and at least one of a third setting associated with the airflow level or a fourth setting associated with the lighting level...” 
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Under their broadest reasonable interpretation and based on the description provided in the Specification, such as paragraphs [0009], [0015], [0044], [0048], [0051], [0054], and [0058], for instance, the determining function is a mental process that can be performed through observation, evaluation and judgement.  Paragraph [0058] expressly indicates that the user determines a comfort preference associated with a temperature and lighting level in a hotel room.  Therefore, a person may perform, through observation, evaluation and judgement, the features enunciated above.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements of, “prompting, via a computing device, a user to select a particular comfort preference from a plurality of predefined comfort preferences, the plurality of predefined comfort preferences each including different predefined settings associated with a temperature, a humidity level, and at least one of an airflow level or a lighting level in a structure, wherein prompting the user comprises displaying the plurality of predefined comfort preferences that each include the respective temperature, humidity level, and at least one of the respective airflow level or lighting level associated with each of the predefined comfort preferences, and wherein the respective temperature, humidity level, and at least one of the respective airflow level or lighting level associated with each of the predefined comfort preferences is a predefined temperature, a predefined humidity level, and at least one of a predefined airflow level or a predefined lighting level associated with each of the predefined comfort preferences, wherein the plurality of comfort preferences comprises at least a first comfort preference and a second comfort preference, wherein the first comfort preference defines a low temperature, a low humidity, and at least one of a high airflow level or a low lighting level, and wherein the second comfort preference defines a medium temperature, a medium humidity level, and at least one of a medium airflow level or a high lighting level; receiving, via the computing device, a single input from the user indicating the particular comfort preference, the single input from the user selects the respective temperature, humidity level, and at least one of the respective airflow level or lighting level; … wherein the particular comfort preference is determined based on a selection, made with the single input using the computing device, of one of the plurality of predefined comfort preferences; storing the particular comfort preference in a memory; and controlling operation of a plurality of connected devices without user input based on the first setting and the second setting of the particular comfort preference in a portion of the structure”.  
As recited, the prompting, receiving, storing, and controlling limitations are insignificant extra-solution activities under MPEP 2106.05(g), without imposing meaningful limits. 
The limitations associated with the prompting and receiving are insignificant extra-solution activities to the judicial exception as they are pre-solution activities as steps of displaying, gathering or collecting data for use in a claimed process. See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering); (selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display), Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)
The storing function, in turn, is a post-solution activity that is not integrating the judicial exception into a practical application.
The additional features including “controlling operation of a plurality of connected devices without user input based on the first setting and the second setting of the particular comfort preference in a portion of the structure”, as recited in the claim that are configured to carry out the additional and abstract idea limitations may be tools that are used to identify and group as recited in claim 1, but recited so generically (no details whatsoever are provided other than they are “connected devices”) that they represent no more than mere instructions to apply the judicial exceptions on or using a generic electronic or computer components.  Simply implementing the abstract idea on a generic electronic component, as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application.  
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The prompting limitations, which as the claim defines, is a display of predefined comfort preferences, function that the courts have found to encompass well-understood, routing, and conventional nature. (presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 and identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017).)
The receiving limitation is also well-understood, routing, and conventional nature. Floro (US Patent No. 10,852,018 B1) (“Floro”): Column 6, lines 9-14 (“Additionally, the example control system allows a user to select the operating mode for use during a timed period or an untimed period with the engagement of a single switch or predetermined actuation(s) of one or more switches, such as might include a “confirm” or “done” switch actuation.”) Floro: Column 11, lines 34-35 (“This allows one touch operation by a user to switch operating modes.”) Oobayashi et al. (US Patent Publication No. 2019/0268999 A1) (“Oobayashi”): Paragraph [0108] (…user 2 can select a desired scene by operating the selection screen displayed on display 230. Operation receiver 210 receives the selection made by user 2 and controller 220 transmits the received operation as an operation signal to control device 100 via communication unit 240. This makes it possible for user 2 to start and stop a scene control at a desired timing.”) Oobayashi: Paragraph [0103] (“Operation terminal 200 is a terminal device that receives an input of an operation from user 2.”) Oobayashi: Paragraph [0104] (“As illustrated in FIG. 3, operation terminal 200 includes operation receiver 210...”) Oobayashi: Paragraph [0105] (“Operation receiver 210 receives an input of an operation from user 2. More specifically, operation receiver 210 receives an input of a selection of a scene to be reproduced in space 3 from user 2.”) US Patent Publication No. 2018/0147676 A1 to Havard et al. describes in paragraph [0024] “In an embodiment, the controller 106 may be implemented with logic for comparing received data that may be sensed, or calculated, from one or more sensing devices 312, as shown in FIG. 3 and to tolerance values that may be stored within the controller 106 memory defining safe operating conditions for the HVAC system 100.”  
The storing function, in turn, is a well-understood, routine, and conventional in nature. Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
The additional features including “controlling operation of a plurality of connected devices without user input based on the first setting and the second setting of the particular comfort preference in a portion of the structure”, as recited in the claim that are configured to carry out the additional and abstract idea limitations may be tools that are used to identify and group as recited in claim 1, but recited so generically (no details whatsoever are provided other than they are “connected devices”) that they represent no more than mere instructions to apply the judicial exceptions on or using a generic electronic or computer components.  Simply implementing the abstract idea on a generic electronic component, as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application.  
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Regarding claims 2, 6, 10, 24, and 27, these claims do not include additional limitations to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception, are not sufficient to demonstrate integration of a judicial exception into a practical application, and do not amount to significantly more.  The controlling operation of claim 24 is a simply application of generic computer or electronic components as explained in claim 1. Therefore, the claims are not patent eligible.
Regarding claims 5, 8, and part of claim 24 (“determining”), the features recited in these claims cover abstract ideas as mental functions.  Therefore, the claims are not patent eligible.
The functions of independent claim 11 are implemented by similar functions as those of the method of claim 1 with substantially the same limitations.  Therefore, the rejection applied to claim 1 above also applies to claim 11. Independent claim 11 is not deemed patent eligible.
Regarding claims 12, 16, 22, and 25, these claims do not include additional limitations to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception, are not sufficient to demonstrate integration of a judicial exception into a practical application, and do not amount to significantly more.  The control operation of claim 25 is a simply application of generic computer or electronic components as explained in claim 1. Therefore, the claims are not patent eligible.
Regarding claims 15, part of claim 25 (“determining”), and 26, the features recited in these claims cover abstract ideas as mental functions.  Therefore, the claims are not patent eligible.
The functions of independent claim 17 are implemented by similar functions as those of the method of claim 1 with substantially the same limitations.  Therefore, the rejection applied to claim 1 above also applies to claim 17. Independent claim 17 is not deemed patent eligible.
Regarding claims 18, the features recited in this claim covers an abstract idea as mental functions.  Therefore, the claim is not patent eligible.
Regarding claim 20, this claims does not include additional limitations to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception, are not sufficient to demonstrate integration of a judicial exception into a practical application, and do not amount to significantly more.  Therefore, the claims are not patent eligible.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 9, 10, 27, 11, 12, 16, 22, 26, 17, 18, and 20 are rejected under 35 U.S.C. 102 as being anticipated in view of Oobayashi et al. (US Patent Publication No. 2019/0268999 A1) (“Oobayashi”).
Regarding independent claim 1, Oobayashi teaches:
A method comprising: 
prompting, via a computing device, a user to select a particular comfort preference from a plurality of predefined comfort preferences, Oobayashi: Paragraph [0103] (“Operation terminal 200 is a terminal device that receives an input of an operation from user 2.”) Oobayashi: Paragraph [0104] (“As illustrated in FIG. 3, operation terminal 200 includes operation receiver 210, controller 220, display 230, and communication unit 240.”) Oobayashi: Paragraph [0109] (“Display 230 is a display for displaying, for example, the scene selection screen and the operation screen.”) Oobayashi: Paragraph [0032] (“In this example, environment control system 1 reproduces one or more predetermined scenes in space 3 by controlling the environment of space 3. The one or more scenes include a concentration scene that causes user 2 to concentrate on an intellectual task. The concentration scene is a scene that can improve the level of concentration of user 2.”) [The display of scene selection using the terminal device for user’s concentration or rest reads on “prompting, via a computing device, a user to select a particular comfort preference”.  The concentration scene and the rest scene read on “a plurality of predefined comfort preferences”.]
the plurality of predefined comfort preferences each including different predefined settings associated with a temperature, a humidity level, and at least one of an airflow level or a lighting level in a structure, Oobayashi: Paragraph [0112] (“FIG. 4 illustrates control conditions for scene control performed by environment control system 1 according to this embodiment. As illustrated in FIG. 4, in this embodiment, the one or more scenes include a concentration scene that causes user 2 to concentrate on an intellectual task and a rest scene that eases the concentration of user 2. The one or more scenes may additionally include a normal scene that is not related to the level of concentration of user 2.”) [As shown in FIG. 4, the different settings including temperature, humidity, airflow, and light for each of the various scenes including normal scene (not illustrated) read on “different predefined settings”.]
wherein prompting the user comprises displaying the plurality of predefined comfort preferences that each include the respective temperature, humidity level, and at least one of the respective airflow level or lighting level associated with each of the predefined comfort preferences, and Oobayashi: Paragraphs [0103], [0109], [0032], and [0112] and FIGS. 3 and 4 [As described above.]  [The display displaying the scenes as shown in FIG. 4 including temperature, humidity, airflow and light for each corresponding scene reads on “displaying the plurality of predefined comfort preferences that each include the respective temperature, humidity level, and at least one of the respective airflow level or lighting level associated with each of the predefined comfort preferences”.]
wherein the respective temperature, humidity level, and at least one of the respective airflow level or lighting level associated with each of the predefined comfort preferences is a predefined temperature, a predefined humidity level, and at least one of a predefined airflow level or a predefined lighting level associated with each of the predefined comfort preferences, Oobayashi: Paragraph [0112] [As described above.] Oobayashi: Paragraph [0097] and FIG. 4 (“Storage 130 is memory for storing schedule information 131. Storage 130 is implemented as non-volatile memory, such as a hard disk drive (HDD) or semiconductor memory. Storage 130 may store history information indicating an implementation history of scene control.”) Oobayashi: Paragraph [0006] (“An environment control system … is an environment control system that controls an environment of a space, and includes a controller that performs scene control for reproducing one or more predetermined scenes in the space. The controller includes: a lighting controller that adjusts an illuminance or a color temperature of illumination light that is emitted by one or more luminaires and illuminates a predetermined area in the space, by controlling the one or more luminaires; and an air conditioning controller that adjusts a temperature, a humidity, and an airflow in the space by controlling one or more air conditioning devices that air-condition the space.”) [As shown in FIG. 4, each predetermined scene includes settings for temperature, humidity, airflow, and luminance, which reads “wherein the respective temperature, humidity level, and at least one of the respective airflow level or lighting level associated with each of the predefined comfort preferences is a predefined temperature, a predefined humidity level, and at least one of a predefined airflow level or a predefined lighting level associated with each of the predefined comfort preferences”.]
wherein the plurality of comfort preferences comprises at least a first comfort preference and a second comfort preference, wherein the first comfort preference defines a low temperature, a low humidity, and at least one of a high airflow level or a low lighting level, and Oobayashi: Paragraph [0112] (“FIG. 4 illustrates control conditions for scene control performed by environment control system 1 according to this embodiment. As illustrated in FIG. 4, in this embodiment, the one or more scenes include a concentration scene that causes user 2 to concentrate on an intellectual task and a rest scene that eases the concentration of user 2. The one or more scenes may additionally include a normal scene that is not related to the level of concentration of user 2.”) Oobayashi: Paragraph [0114] (“As illustrated in FIG. 4 and FIG. 5A, under the concentration scene control for reproducing the concentration scene, lighting controller 111 turns on task light 11 and ceiling light 12 and turns off indirect light 13.”) Oobayashi: Paragraph [0120] (“Moreover, under concentration scene control, air conditioning controller 112 controls air conditioner 21 to adjust the temperature, humidity, and airflow in space 3, as illustrated in FIG. 4. More specifically, air conditioning controller 112 controls air conditioner 21 so that at least one of the temperature and humidity in space 3 is lower than when concentration scene control is not being performed. For example, under concentration scene control, air conditioning controller 112 controls air conditioner 21 so that the temperature and humidity in space 3 is lower than when rest scene control is being performed.”) Oobayashi: Paragraph [0133] (“The concentration scene lighting environment is reproduced by, for example, controlling luminaire group 10 based on the control conditions illustrated in FIG. 4.”) [The settings shown in FIG. 4 for the concentration scene read on “a first comfort preference” and the settings for the normal scene read on “a second comfort preference”.]
wherein the second comfort preference defines a medium temperature, a medium humidity level, and at least one of a medium airflow level or a high lighting level; Oobayashi: Paragraph [0112] [As described above.] Oobayashi: Paragraph [0146] (“Note that the air-conditioning state in the concentration scene and the rest scene can be represented using the predicted mean vote (PMV), which is one index for evaluating a thermal environment. For example, the concentration scene is an environment in a range of from and including 0 to −1 on the PMV scale and the rest scene is an environment in a range of from and including 0 to +1 on the PMV scale. The normal scene is an environment of approximately 0 on the PMV scale. For each scene control, air conditioning controller 112 may adjust the temperature, humidity, and airflow so that the PMV satisfies a range for the corresponding scene control.”) [The normal scene including PMV thermal environment (which includes temperature, humidity, airflow, and lighting) between the concentration scene and the rest scene reads on “the second comfort preference defines a medium temperature, a medium humidity level, and at least one of a medium airflow level”.]
receiving, via the computing device, a single input from the user indicating the particular comfort preference, the single input from the user selects the respective temperature, humidity level, and at least one of the respective airflow level or lighting level; Oobayashi: Paragraph [0108] (…user 2 can select a desired scene by operating the selection screen displayed on display 230. Operation receiver 210 receives the selection made by user 2 and controller 220 transmits the received operation as an operation signal to control device 100 via communication unit 240. This makes it possible for user 2 to start and stop a scene control at a desired timing.”) Oobayashi: Paragraph [0103] (“Operation terminal 200 is a terminal device that receives an input of an operation from user 2.”) Oobayashi: Paragraph [0104] (“As illustrated in FIG. 3, operation terminal 200 includes operation receiver 210...”) Oobayashi: Paragraph [0105] (“Operation receiver 210 receives an input of an operation from user 2. More specifically, operation receiver 210 receives an input of a selection of a scene to be reproduced in space 3 from user 2.”) [The user selecting a desired scene, which adjusts the temperature, humidity, airflow, and luminaire reads on “receiving, via the computing device, a single input”.]
determining the particular comfort preference based on the single input, the particular comfort preference including a first setting associated with the temperature in the structure, a second setting associated with the humidity level in the structure, and at least one of a third setting associated with the airflow level or a fourth setting associated with the lighting level, Oobayashi: Paragraph [0114], [0108], [0103], and [0105] [As described above.] Oobayashi: Paragraph [0120] (“Moreover, under concentration scene control, air conditioning controller 112 controls air conditioner 21 to adjust the temperature, humidity, and airflow in space 3, as illustrated in FIG. 4. More specifically, air conditioning controller 112 controls air conditioner 21 so that at least one of the temperature and humidity in space 3 is lower than when concentration scene control is not being performed.”) [The concentration scene control based on the settings for the concentration scene the user selected, for example, including the temperature, humidity, airflow, and lighting read on “determining the particular comfort preference based on the single input, the particular comfort preference including a first setting associated with the temperature in the structure, a second setting associated with the humidity level in the structure, and at least one of a third setting associated with the airflow level or a fourth setting associated with the lighting level”.] 
wherein the particular comfort preference is determined based on a selection, made with the single input using the computing device, of one of the plurality of predefined comfort preferences; Oobayashi: Paragraph [0108] [As described above.] Oobayashi: Paragraph [0089] (“Moreover, controller 110 controls the luminaires and air conditioning devices based on the operation signal received from operation terminal 200 via communication unit 140. An operation signal is a signal sent by operation terminal 200 when user 2 uses operation terminal 200 to operate the starting or ending of a scene control for a predetermined scene. This makes it possible for control device 100 to control the environment of space 3 based on an instruction from user 2.”) Oobayashi: Paragraph [0133] (“The concentration scene lighting environment is reproduced by, for example, controlling luminaire group 10 based on the control conditions illustrated in FIG. 4.”) [Controlling the environment space including luminaires and air conditioning devices based on the settings shown in FIG. 4 when the user selects a scene reads on “the particular comfort preference is determined based on a section, made with the single input”.  The settings for the concentration scene, for example, read on “of one or the plurality of predefined comfort preferences”.] 
storing the particular comfort preference in a memory; and Oobayashi: Paragraph [0094] (“Generator 120 obtains an implementation history of scene control ... The generated schedule information 131 is stored in storage 130. In this embodiment, generator 120 is exemplified as obtaining an implementation history of the concentration scene control, but generator 120 may obtain an implementation history of one or more other scene controls, such as the rest scene control.”)
controlling operation of a plurality of connected devices without user input based on the first setting and the second setting of the particular comfort preference in a portion of the structure. Oobayashi: Abstract and FIGS. 4 and 5A (“The controller includes: a lighting controller that adjusts an illuminance or a color temperature of illumination light that is emitted by one or more luminaires and illuminates a predetermined area in the space, by controlling the one or more luminaires; and an air conditioning controller that adjusts a temperature, a humidity, and an airflow in the space by controlling one or more air conditioning devices that air-condition the space. The controller performs the scene control by adjusting the illuminance or the temperature of the illumination light, and the temperature, the humidity, and the airflow in the space.”)
Regarding claim 2, Oobayashi teaches all the claimed features of independent claim 1, from which claim 2 depends. Oobayashi further teaches: 
The method of claim 1, wherein prompting the user to select the particular comfort preference comprises prompting, via a phone, a tablet, or a wrist-worn device, the user to select the particular comfort preference, and wherein receiving the single input comprises receiving the single input via the phone, the tablet, or the wrist-worn device. Oobayashi: Paragraphs [0103], [0109], [0032], and [0112] and FIGS. 3 and 4 [As described in claim 1.] Oobayashi: Paragraph [0103] (“Operation terminal 200 is a terminal device that receives an input of an operation from user 2. Operation terminal 200 is, for example, a hand-held device, such as a smartphone, tablet, or laptop computer possessed by user 2. Alternatively, operation terminal 200 may be a dedicated remote control terminal or a stationary computer.”)
Regarding claim 6, Oobayashi teaches all the claimed features of independent claim 1, from which claim 6 depends. Oobayashi further teaches: 
The method of claim 1, wherein the plurality of connected devices in the structure includes two or more of a thermostat, an air conditioner, a furnace, a humidifier, a fan, a window shade, a window, a lighting device, and a fireplace. Oobayashi: Paragraph [0054] (“As illustrated in FIG. 1, air conditioner 21 is, but not limited to being, provided on wall 3 d. Air conditioner 21 may be recessed in, e.g., ceiling 3 a. Note that air conditioning device group 20 may include a total heat exchanger instead of air conditioner 21.”) Oobayashi: Paragraph [0055] (“Fan 22 is one example of an airflow generating device for generating airflow in space 3. The strength and direction of the airflow generated by fan 22 can be changed. Note that air conditioning device group 20 may include a circulator instead of fan 22 as one example of an airflow generating device.”) Oobayashi: Paragraph [0056] (“Humidity adjustment device 23 is a device that adjusts the humidity in space 3, and is, for example, a dehumidifier or humidifier.”) 
Regarding claim 9, Oobayashi teaches all the claimed features of independent claim 1, from which claim 9 depends.  Oobayashi further teaches: 
The method of claim 1, further comprising determining an uncontrolled condition inside the structure and modifying the respective operation of the plurality of connected devices in the structure to provide the particular comfort preference based on the uncontrolled condition inside the structure. Oobayashi: Paragraph [0128] (“…when the carbon dioxide level in space 3 exceeds a predetermined threshold, air conditioning controller 112 may control ventilation device 24 so as to reduce the carbon dioxide level to a level below the predetermined threshold. For example, when the carbon dioxide level exceeds the threshold, air conditioning controller 112 causes ventilation device 24 to start operating and replaces high carbon dioxide level air in space 3 with low carbon dioxide level air from outside. This makes it possible to reduce the carbon dioxide level in space 3.”) Oobayashi: Paragraph [0130] (“Air conditioning controller 112 may control the operating level of ventilation device 24 (amount of ventilation per unit time) so as to keep the noise level of operating ventilation device 24 at or below a predetermined value. For example, air conditioning controller 112 may obtain a noise level detected by noise level meter 36 and determine whether the obtained noise level exceeds the predetermined value or not. When the noise level exceeds the predetermined value, air conditioning controller 112 can reduce the noise level by reducing the operating level of ventilation device 24 (or some other device making noise).”) [The carbon dioxide or noise reads on “uncontrolled condition”.  The air conditioning controller controlling operation based on the carbon dioxide or noise reads on “modifying the respective operation of the plurality of devices”.]
Regarding claim 10, Oobayashi teaches all the claimed features of independent claim 1, from which claim 10 depends. Oobayashi further teaches:
The method of claim 1, wherein prompting the user to select the particular comfort preference comprises presenting the plurality of predefined comfort preferences including the first predefined comfort preference and the second comfort preference. Oobayashi: Paragraphs [0112], [0114], [0120], [0133], and [0146] [As described in claim 1.]
Regarding claim 27, Oobayashi teaches all the claimed features of independent claim 11, from which claim 27 depends. Oobayashi further teaches:
The method of claim 1, wherein each comfort preference of the plurality of predefined comfort preferences further includes the fourth setting associated with the lighting level in the structure, and wherein the single input from the user selects the respective temperature, humidity level, and lighting level associated with the particular comfort preference. Oobayashi: Paragraph [0114] (“As illustrated in FIG. 4 and FIG. 5A, under the concentration scene control for reproducing the concentration scene, lighting controller 111 turns on task light 11 and ceiling light 12 and turns off indirect light 13.”) Oobayashi: Paragraph [0108] (…user 2 can select a desired scene by operating the selection screen displayed on display 230. Operation receiver 210 receives the selection made by user 2 and controller 220 transmits the received operation as an operation signal to control device 100 via communication unit 240. This makes it possible for user 2 to start and stop a scene control at a desired timing.”) Oobayashi: Paragraph [0103] (“Operation terminal 200 is a terminal device that receives an input of an operation from user 2.”) Oobayashi: Paragraph [0105] (“Operation receiver 210 receives an input of an operation from user 2. More specifically, operation receiver 210 receives an input of a selection of a scene to be reproduced in space 3 from user 2.”) Oobayashi: Paragraph [0120] (“Moreover, under concentration scene control, air conditioning controller 112 controls air conditioner 21 to adjust the temperature, humidity, and airflow in space 3, as illustrated in FIG. 4. More specifically, air conditioning controller 112 controls air conditioner 21 so that at least one of the temperature and humidity in space 3 is lower than when concentration scene control is not being performed.”) [At least the concentration scene and the rest scene shown in FIG. 4 including luminance or lighting reads on “each comfort preference of the plurality of predefined comfort preferences further includes the fourth setting”.  At least the concentration scene and the rest scene shown in FIG. 4 to control based on the settings including temperature, humidity, airflow, and lighting for the concentration scene the user selected, for example, including the lighting reads on “wherein the single input from the user selects the respective temperature, humidity level, and lighting level associated with the particular comfort preference”.] 
Regarding independent claim 11, Oobayashi teaches: 
A device comprising: Oobayashi: Paragraph [0074] (“Control device…”)
a memory; and Oobayashi: Paragraph [0097] (“Storage 130 is memory for storing schedule information 131. Storage 130 is implemented as non-volatile memory, such as a hard disk drive (HDD) or semiconductor memory.”) 
a processor coupled to the memory and configured to: Oobayashi: Paragraph [0075] (“FIG. 3 is a block diagram illustrating the functional configuration of control device 100 and operation terminal 200 in environment control system 1 according to this embodiment. As illustrated in FIG. 3, control device 100 includes controller 110, generator 120, storage 130, and communication unit 140.”) [As shown in FIG. 3, the controller 110 is coupled to the storage 130.]
The remaining claimed features include similar limitations as those recited in independent claim 1.  Therefore, independent claim 11 is rejected using the same teachings and rationale.
Regarding claim 12, Oobayashi teaches all the claimed features of independent claim 11, from which claim 12 depends. The claimed features of claim 12 include similar limitations as those recited in claim 2.  Therefore, claim 12 is rejected using the same teachings and rationale.
Regarding claim 16, Oobayashi teaches all the claimed features of independent claim 11, from which claim 16 depends. The claimed features of claim 16 include similar limitations as those recited in claim 10.  Therefore, claim 16 is rejected using the same teachings and rationale.
Regarding claim 22, Oobayashi teaches all the claimed features of independent claim 11, from which claim 22 depends. Oobayashi further teaches:
The device of claim 11, wherein the particular comfort preference further includes the fourth setting associated with a lighting level in the structure, and wherein the single input from the user selects the respective temperature, humidity level, and lighting level associated with the particular comfort preference. Oobayashi: Paragraph [0114] (“As illustrated in FIG. 4 and FIG. 5A, under the concentration scene control for reproducing the concentration scene, lighting controller 111 turns on task light 11 and ceiling light 12 and turns off indirect light 13.”) Oobayashi: Paragraph [0108] (…user 2 can select a desired scene by operating the selection screen displayed on display 230. Operation receiver 210 receives the selection made by user 2 and controller 220 transmits the received operation as an operation signal to control device 100 via communication unit 240. This makes it possible for user 2 to start and stop a scene control at a desired timing.”) Oobayashi: Paragraph [0103] (“Operation terminal 200 is a terminal device that receives an input of an operation from user 2.”) Oobayashi: Paragraph [0105] (“Operation receiver 210 receives an input of an operation from user 2. More specifically, operation receiver 210 receives an input of a selection of a scene to be reproduced in space 3 from user 2.”) Oobayashi: Paragraph [0120] (“Moreover, under concentration scene control, air conditioning controller 112 controls air conditioner 21 to adjust the temperature, humidity, and airflow in space 3, as illustrated in FIG. 4. More specifically, air conditioning controller 112 controls air conditioner 21 so that at least one of the temperature and humidity in space 3 is lower than when concentration scene control is not being performed.”) [The lighting reads on “the fourth setting”.  The concentration scene control based on the settings including temperature, humidity, airflow, and lighting for the concentration scene the user selected, for example, including the lighting reads on “wherein the single input from the user selects the respective temperature, humidity level, and lighting level associated with the particular comfort preference”.] 
Regarding claim 26, Oobayashi teaches all the claimed features of independent claim 11, from which claim 26 depends. Oobayashi further teaches:
The device of claim 11, wherein the fourth setting associated with the lighting level identifies a setting for one or more of a window, a window shade, or a light bulb. Oobayashi: Paragraph [0115] (“Moreover, lighting controller 111 controls the light output of task light 11 and ceiling light 12 so as to achieve an illuminance of 750 lx on work surface 5. Here, lighting controller 111 controls task light 11 and ceiling light 12 so that the illuminance of illumination light 12 a emitted by ceiling light 12 is lower than the illuminance of illumination light 11 a emitted by task light 11.”) [The controlling of the ceiling light and indirect light illuminance reads on “the fourth setting associated with a lighting level…a light bulb”.] 
Regarding independent claim 17, Oobayashi teaches:
A non-transitory computer-readable medium having instructions stored thereon which, when executed by a processor, cause the processor to: Oobayashi: Paragraph [0008] (“…the present invention can be realized as a computer-readable recording medium on which the program is recorded.”) Oobayashi: Claim 11 (“A non-transitory computer-readable recording medium for use in a computer, the recording medium having a program recorded thereon for causing the computer to execute the environment control method…”)
The remaining claimed features include similar limitations as those recited in independent claim 1.  Therefore, independent claim 17 is rejected using the same teachings and rationale.
Regarding claim 18, Oobayashi teaches all the claimed features of independent claim 17, from which claim 18 depends.  Oobayashi further teaches:
The non-transitory computer-readable medium of claim 17, wherein the instructions include instructions to cause at least one of the connected devices in the structure to enter a different operation state to continue to provide the particular comfort preference responsive to a change in a condition inside or outside the structure. Oobayashi: Paragraph [0128] (“…when the carbon dioxide level in space 3 exceeds a predetermined threshold, air conditioning controller 112 may control ventilation device 24 so as to reduce the carbon dioxide level to a level below the predetermined threshold. For example, when the carbon dioxide level exceeds the threshold, air conditioning controller 112 causes ventilation device 24 to start operating and replaces high carbon dioxide level air in space 3 with low carbon dioxide level air from outside. This makes it possible to reduce the carbon dioxide level in space 3.”) Oobayashi: Paragraph [0130] (“Air conditioning controller 112 may control the operating level of ventilation device 24 (amount of ventilation per unit time) so as to keep the noise level of operating ventilation device 24 at or below a predetermined value. For example, air conditioning controller 112 may obtain a noise level detected by noise level meter 36 and determine whether the obtained noise level exceeds the predetermined value or not. When the noise level exceeds the predetermined value, air conditioning controller 112 can reduce the noise level by reducing the operating level of ventilation device 24 (or some other device making noise).”) [The carbon dioxide or noise reads on “a change in a condition inside…the structure”.  The air conditioning controller controlling operation based on the carbon dioxide or noise reads on “enter a different operation state”.]
Regarding claim 20, Oobayashi teaches all the claimed features of independent claim 17, from which claim 20 depends. The claimed features of claim 20 include similar limitations as those recited in claim 10.  Therefore, claim 20 is rejected using the same teachings and rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oobayashi in view of Floro (US Patent No. 10,852,018 B1) (“Floro”).
Regarding claim 5, Oobayashi teaches all the claimed features of independent claim 1, from which claim 5 depends. Oobayashi does not expressly teach the features of claim 5.  However, Floro teaches: 
The method of claim 1, further comprising determining the particular comfort preference based on at least one adjustment made directly to at least one of the plurality of connected devices by the user. Floro: Column 2, lines 38-41 (“The example controller 104 includes an input interface 112 configured to receive user input information such as desired operating parameters for the environmental adjustment equipment 102 from the user input section 106...”) Floro: Column 11, lines 34-35 (“This allows one touch operation by a user to switch operating modes. By touching one switch, a user can switch the control system to a new operating sequence and/or operating mode using predetermined operating parameters such as those last used for that operating mode.”) Floro: Column 12, lines 25-31 (“The example user interface device can be used to provide both user input information such as desired operating parameters for environmental adjustment equipment from the user input section and output indication information regarding operating parameters for the environmental adjustment equipment to the output indication section for display to a user.”) [The user input to adjust operating mode, which includes desired operating parameters, reads on “determining the particular comfort preference based on at least one adjustment made directly to at least one of the plurality of connected devices”.] 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Oobayashi and Floro before them, for determining the particular comfort preference based on at least one adjustment made directly to at least one of the plurality of connected devices by the user because the references and the present application are in the same field of endeavor and are focused on user comfort by controlling an HVAC system through a user interface.
One of ordinary skill in the art at the time of the invention would have been motivated to do make the combination of the cited references because Floro would allow for adjustment to scenes as provided in Oobayashi of preset operating parameters for the operating sequence and/or operating mode may be retrieved if, for example, the operating sequence and/or operating mode parameters had not since been entered or adjusted by, for example, a use. Floro Column 11, lines 15-19.

Claims 7, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oobayashi and further in view of Berman et al. (US Patent Publication No. 2016/0258209 A1) (“Berman”).
Regarding claim 7, Oobayashi teaches all the claimed features of independent claim 1, from which claim 7 depends.  Oobayashi fails to teach explicitly, “determining an uncontrolled condition outside of the structure bearing on the particular comfort preference and modifying the respective operation of the plurality of connected devices in the structure to provide the particular comfort preference based on the uncontrolled condition outside of the structure”.  Berman is directed to a system including information and data from analysis systems about optimal window covering positions communicated to an automated system. Berman teaches: 
The method of claim 1, further comprising determining an uncontrolled condition outside of the structure bearing on the particular comfort preference and modifying the respective operation of the plurality of connected devices in the structure to provide the particular comfort preference based on the uncontrolled condition outside of the structure. Berman: Paragraph [0067] (“Reactive control of ASCN 100 may include, for example, using sensors coupled with algorithms which determine the sky conditions, brightness of the external horizontal sky, brightness of the external vertical sky in any/all orientation(s), ..., external temperature,...”) Berman: Paragraph [0005] (“...by raising the window coverings every morning, the dimmable lighting system and the HVAC would adjust to having natural light and heat entering the space.”) Berman: Paragraph [0034] (“In various embodiments, the benefits of automation (for optimizing the home/building environment) are provided, without incurring the associated high costs... the system informs the occupant when to make changes to the settings for devices such as window coverings, lights, thermostats, etc. in order to optimize the environment for any combination of preferences (e.g., visual comfort, thermal comfort, energy conservation, privacy, view, code compliance, performance, scenes, personal preference, etc).”) Berman: Paragraph [0036] (“...an owner can prepare their building to be “automation ready.” When a tenant moves in, they can choose to either have automated window coverings or the system disclosed herein ...”) Berman: Paragraph [0043] (“The system may also automatically adjust such systems.”) [The external temperature or brightness reads on “an uncontrolled condition outside of the structure”.  The adjustment of the HVAC based on external temperature for thermal comfort reads on “modifying the respective operation of the plurality of connected devices in the structure to provide the particular comfort preference”.]
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Oobayashi and Berman before them, to consider the influence of the external temperature or brightness or uncontrolled conditions of Berman on the controls of a HVAC because the references and the present application are in the same field of endeavor and are focused on user comfort.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because the system can recommend to a lighting system certain compensation strategies when proper amounts of daylight or other light are not available to meet certain requirements. Berman Paragraph [0044] These strategies may change seasonally, and can help offset depression and lost efficiency especially during winter conditions for people in northern-most climates. 
Regarding claim 8, Oobayashi and Berman teach all the claimed features of independent claim 1 and claim 7, from which claim 8 depends. Berman further teaches: 
The method of claim 7, wherein determining the uncontrolled condition outside of the structure comprises determining an intensity of sunlight, and wherein modifying the respective operation of the plurality of connected devices comprises closing shades in the structure in response to determining the intensity of sunlight. Berman: Paragraph [0091] (“Thus, in response, ASCN 100 may utilize one or more solar penetration algorithms in order to provide a notification to move a window covering incrementally downward to at least partially block the incoming reflected solar ray. In another example, in the case of reflectance from a body of water such as a pond, the resulting apparent position of the sun has a negative altitude (e.g., the reflected light appears to originate from a sun shining up from below the horizon). In response, ASCN 100 may provide a notification to move a window covering to a fully closed position to at least partially block the incoming reflected ray. However, ASCN 100 may take any desired action and/or may move a window covering to any suitable location and/or into any appropriate configuration responsive to reflectance information, and ASCN 100 is not limited to the examples given.”) [The window covering to a fully closed position based on the amount of reflected solar ray reads on “modifying the respective operation of the plurality of connected devices comprises closing shades in the structure in response to determining the intensity of sunlight”.]
The motivation to combine Oobayashi and Berman as submitted in claim 7 is incorporated herein.
Regarding claim 15, Oobayashi teaches all the claimed features of independent claim 11, from which claim 15 depends.  The claimed features of claim 15 include similar limitations as those recited in claim 7.  Therefore, claim 15 is rejected using the same teachings and rationale.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Oobayashi, in view of Harrod et al. (US Patent Publication No. 2010/0070089 A1) (“Harrod”) and further in view of Bruhn et al. (US Patent Publication No. 2017/0191695 A1) (“Bruhn”).
Regarding claim 24, Oobayashi teaches all the claimed features of independent claim 1, from which claim 24 depends. Oobayashi does not expressly teach the recitations of claim 24. However, Harrod teaches heating, ventilating, air conditioning, and refrigeration systems, and controllers for configuring these systems. Harrod teaches:
The method of claim 1, further comprising: 
…
wherein the controlling operation of the plurality of connected devices comprises controlling operation of the plurality of connected devices without the user input based on at least the first setting and the second setting of the particular comfort preference in the portion of the structure and Harrod: Paragraph [0007] (“The control device also includes a graphical user interface capable of receiving a user input that selects one ... of the graphical elements to assign the operating schedule to the period shown on the calendar, and a processor capable of operating the heating, ventilating, air conditioning or cooling system in accordance with the operating schedule during the assigned period.”) Harrod: Paragraph [0117] (“HVAC system 52 may include separate HVAC zones for rooms within the house, such as the living room, kitchen, bedrooms, dining room, and/or den. Screen 276 includes graphical elements 278 that correspond to each of the zones within the HVAC system. A user may select a schedule using graphical elements 134 and then may select graphical elements 278 assign the selected schedule to specific zones.”) [Once the schedule is assigned to the period based on the user selection, the processor operating the system based on the schedule, which includes temperature and humidity settings, reads on “the controlling operation of a plurality of connected devices comprises controlling operation of the plurality of connected devices without the user input based on at least the first setting and the second setting”. Selecting a schedule for specific rooms for each of the HVAC zones reads on “the particular comfort preference in a portion of the structure”.]
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Oobayashi and Harrod before them, for the controlling operation of the plurality of connected devices of Oobayashi to comprise controlling operation of the plurality of connected devices without the user input based on at least the first setting and the second setting of the particular comfort preference in the portion of the structure because the references and the present application are in the same field of endeavor and are focused on user comfort by controlling an HVAC system through a user interface.
One of ordinary skill in the art at the time of the invention would have been motivated to do make the combination of the cited references because Harrod enables a user to select a schedule including temperature and humidity settings for a particular year, month, day, or season and for particular zones in a building. (Harrod FIG. 8 and corresponding description and paragraph [0122])  The combination of the references would provide a user interface that allows for adjustment of more complex parameters. Further, the graphical user interface of Harrod would enable a user to understand how to adjust system parameters or various components of the HVAC system. Harrod paragraph [0004]
Oobayashi and Harrod fail to teach explicitly, “determining that the user is in the portion of the structure, …” and that the controlling is “based on the determination that the user is in the portion of the structure”.  Bruhn is directed to a control of home automation activity based on user preferences. Bruhn teaches: 
determining that the user is in the portion of the structure, …
Bruhn: Paragraph [0175] (“For example, if a user is detected as being located in the bedroom, the home automation system may change the settings on the HVAC system so that the bedroom is set to a temperature that the user has selected as the user's preferred temperature.”) 
controlling operation of the plurality of connected devices without the user input … based on the determination that the user is in the portion of the structure. Bruhn: Paragraph [0175] [As described above.] Bruhn: Paragraph [0177] (“The home automation system may also make other changes to the home automation devices in the room where the television is located that also fit within the user's settings profile. For example, the home automation system may turn the lights to a certain dimness level, may set the HVAC to a certain temperature, among other changes.”) [The changing of the setting of the HVAC system, the lights, etc. reads on “controlling operation of the plurality of connected devices without the user input … based on the determination that the user is in the portion of the structure”.]
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Oobayashi, Harrod, and Bruhn before them, to include instructions to cause at least one of the connected devices in the structure to enter a different operation state to determine that the user is in the portion of the structure, … and that the controlling is based on the determination that the user is in the portion of the structure as taught in Bruhn because the references and the present application are in the same field of endeavor and are focused on user comfort.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would help the users within a room to avoid discomfort temperature, humidity, and on the amount of light inside the room when one of the users prefers to have the lights off, thus improving user comfort of the user with a highest priority, if multiple users are present. (Paragraphs [0176] and [0180] of Bruhn)
Regarding claim 25, Oobayashi teaches all the claimed features of independent claim 11, from which claim 25 depends. Oobayashi does not expressly teach the recitations of claim 24. However, Harrod teaches heating, ventilating, air conditioning, and refrigeration systems, and controllers for configuring these systems. Harrod teaches:
The device of claim 11,
…
wherein to control operation of the plurality of connected devices, the processor is configured to control operation of the plurality of connected devices without user input based on at least the first setting and the second setting of the particular comfort preference in the portion of the structure and… Harrod: Paragraph [0007] (“The control device also includes a graphical user interface capable of receiving a user input that selects one ... of the graphical elements to assign the operating schedule to the period shown on the calendar, and a processor capable of operating the heating, ventilating, air conditioning or cooling system in accordance with the operating schedule during the assigned period.”) Harrod: Paragraph [0117] (“HVAC system 52 may include separate HVAC zones for rooms within the house, such as the living room, kitchen, bedrooms, dining room, and/or den. Screen 276 includes graphical elements 278 that correspond to each of the zones within the HVAC system. A user may select a schedule using graphical elements 134 and then may select graphical elements 278 assign the selected schedule to specific zones.”) [Once the schedule is assigned to the period based on the user selection, the processor operating the system based on the schedule, which includes temperature and humidity settings, reads on “to control operation of the plurality of connected devices, the processor is configured to control operation of the plurality of connected devices without user input based on at least the first setting and the second setting”. Selecting a schedule for specific rooms for each of the HVAC zones reads on “the particular comfort preference in a portion of the structure”.]
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Oobayashi and Harrod before them, for the controlling operation of the plurality of connected devices of Oobayashi to comprise controlling operation of the plurality of connected devices without the user input based on at least the first setting and the second setting of the particular comfort preference in the portion of the structure because the references and the present application are in the same field of endeavor and are focused on user comfort by controlling an HVAC system through a user interface.
One of ordinary skill in the art at the time of the invention would have been motivated to do make the combination of the cited references because Harrod enables a user to select a schedule including temperature and humidity settings for a particular year, month, day, or season and for particular zones in a building. (Harrod FIG. 8 and corresponding description and paragraph [0122])  The combination of the references would provide a user interface that allows for adjustment of more complex parameters. Further, the graphical user interface of Harrod would enable a user to understand how to adjust system parameters or various components of the HVAC system. Harrod paragraph [0004]
Oobayashi and Harrod fail to teach explicitly, “determine whether the user is in the portion of the structure, …” and that the controlling is “based on the determination that the user is in the portion of the structure”.  Bruhn is directed to a control of home automation activity based on user preferences. Bruhn teaches: 
wherein the processor is configured to determine whether the user is in the portion of the structure, … Bruhn: Paragraph [0175] (“For example, if a user is detected as being located in the bedroom, the home automation system may change the settings on the HVAC system so that the bedroom is set to a temperature that the user has selected as the user's preferred temperature.”) 
…control operation of the plurality of connected devices without the user input … based on the determination that the user is in the portion of the structure. Bruhn: Paragraph [0175] [As described above.] Bruhn: Paragraph [0177] (“The home automation system may also make other changes to the home automation devices in the room where the television is located that also fit within the user's settings profile. For example, the home automation system may turn the lights to a certain dimness level, may set the HVAC to a certain temperature, among other changes.”) [The changing of the setting of the HVAC system, the lights, etc. reads on “control operation of the plurality of connected devices without the user input … based on the determination that the user is in the portion of the structure”.]
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Oobayashi, Harrod, and Bruhn before them, for the processor to cause at least one of the connected devices in the structure to enter a different operation state to determine that the user is in the portion of the structure, … and that the controlling is based on the determination that the user is in the portion of the structure as taught in Bruhn because the references and the present application are in the same field of endeavor and are focused on user comfort.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would help the users within a room to avoid discomfort temperature, humidity, and on the amount of light inside the room when one of the users prefers to have the lights off, thus improving user comfort of the user with a highest priority, if multiple users are present. (Paragraphs [0176] and [0180] of Bruhn)




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Publication No. 2018/0299150 A1 to Ajax et al. describes a system for controlling air quality of a building space includes an air quality sensor configured to sense the air quality of the building space, an exhaust fan configured to exhaust air from inside the building space to outside the building space, a switch device configured to control the exhaust fan to exhaust the air from inside the building space to outside the building space, and a controller comprising a processing circuit. The processing circuit is configured to determine an air quality level of the building space based on the air quality sensor, determine whether the air quality level is less than an air quality threshold, and cause the switch device to operate the exhaust fan to exhaust air from inside the building space to outside the building space in response to a determination that the air quality level is less than the air quality threshold.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473. The examiner can normally be reached Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M. CHOI/Patent Examiner, Art Unit 2117